t c summary opinion united_states tax_court jeffrey s carter and kandie anderson petitioners v commissioner of internal revenue respondent docket no 23646-10s filed date jeffrey s carter and kandie anderson pro sese lewis a booth ii for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent issued petitioners a notice_of_deficiency in which he determined a deficiency of dollar_figure for the issue for decision is whether petitioners are liable for the sec_72 additional tax for an early withdrawal from a qualified_retirement_plan background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference petitioners resided in texas when they filed their petition on date hurricane ike made landfall near galveston texas as a strong category storm hardin county was one of the many counties in the hurricane’s path subsequently hardin county was designated a federal disaster 1the court takes judicial_notice that hurricanes are classified by the intensity of their sustained winds on the saffir-simpson hurricane wind scale the categories range from to with a category storm being the strongest a category hurricane will have sustained winds between and miles per hour that will cause extensive damage national oceanic and atmospheric administration saffir-simpson hurricane wind scale http www nhc noaa gov aboutsshws php area and the residents there were eligible for limited relief from filing deadlines under sec_7508a petitioners lived in hardin county in petitioners took an early distribution of dollar_figure from petitioner husband’s qualified_retirement_plan held by principal life_insurance co to repair property damaged by the storm and to supplement income that they lost because of the storm petitioners included the distribution in their income for and included form_5329 additional taxes on qualified_plans including iras and other tax-favored accounts with their joint federal_income_tax return on form_5329 petitioners listed the dollar_figure as an early distribution and claimed that the entire amount was not subject_to the additional tax on early distributions respondent issued petitioners a notice_of_deficiency in which he determined that they were liable for the additional tax for an early distribution from a qualified_retirement_plan discussion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a see 503_us_79 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 the issue for decision in this case is a legal issue therefore the burden_of_proof under sec_7491 is not relevant to the court’s decision if any taxpayer receives any amount from a qualified_retirement_plan the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 sec_72 however will not apply to any qualified hurricane distribution sec_1400q a qualified hurricane distribution is defined as a distribution from an eligible_retirement_plan made on or after date and before date to an individual whose principal_place_of_abode on or after date is in the hurricane katrina disaster_area made on or after date and before date to an individual whose principal_place_of_abode on or after date is in the hurricane rita disaster_area and made on or after date and before date to an individual whose principal_place_of_abode on or after date is in the hurricane wilma disaster_area sec_1400q an individual must have also suffered an economic loss by reason of one of the named hurricanes for his or her distribution to be a qualified hurricane distribution id sec_1400q was extended first to the kansas disaster_area which was damaged by storms and tornadoes in food conservation and energy act of pub_l_no sec stat pincite sec_1400q was again extended to the midwestern disaster_area damaged by severe storms tornadoes and flooding in emergency economic stabilization act of pub_l_no sec_702 sec_122 stat pincite texas is not listed as a state included in the midwestern disaster_area id petitioners argue that because the government created an exemption from the additional tax for taxpayers affected by hurricanes katrina rita and wilma and for taxpayers affected by the kansas storms and tornadoes and the midwestern severe storms tornadoes and flooding it is only fair that they be granted the same exemption although the court sympathizes with petitioners’ situation in dealing with damage from hurricane ike the tax_court is a court of limited jurisdiction and cannot make decisions solely on the basis of equity see 484_us_3 92_tc_776 73_tc_1014 40_tc_436 aff’d 331_f2d_422 7th cir petitioners did not identify and the court is unable to find any exemption for early distributions from qualified_retirement_plans for taxpayers who suffered damages and economic losses from hurricane ike respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent 2petitioners’ early distribution is not one of the certain distributions to which subsec t shall not apply see sec_72
